DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 21 are pending.  Claims 1 and 10 were amended.  Claim 21 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 8, 9, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al.,  US 2016/0217674 (hereinafter 'Stewart') in view of Meiron et al., WO 2015/125066 (hereinafter 'Meiron').

claim 1: Stewart teaches a building management system comprising: 
 building equipment ([0061]: a heating, ventilation and air conditioning (HVAC) system 16) located in a plurality of locations ([0066]: data may be collected by the server 12 for processing from a plurality of HVAC systems) and configured to provide data relating to operation of the building equipment ([0065]: various types of data are generated by the sensors associated with the HVAC system 16); and
a fault notification system ([0089]: fault notification, is then generated at 108) configured to: 
		collect the data from the building equipment ([0065]: an electronic gathering device 44 configured to acquire data from any components associated with the system 16); 
	detect a fault in the operation of the building equipment based on the data ([0046]: the server can monitor a plurality of HVAC systems for detecting and diagnosing faults in any one of the pieces of equipment in the plurality of HVAC systems); 
	identify a fault location of the fault from the plurality of locations ([0083]: a location of the equipment/sensor (a room, space, floor, building, or outside location, for example, where the equipment/sensor is located, and/or a geographic location)); and 
provide a graphical user interface ([0076]: diagnostic portals 251-254 display information received from server 12) on a user device of a user ([0049]: a user device 14, 15 operably connected to a heating, ventilation and air conditioning (HVAC) system 16); 
[0076]: dealer diagnostic portal 251 and local diagnostic portal 254 are initially configured to display low-level diagnostic data which would be of interest to service technician).

Stewart is silent with respect to a fault notification system configured to: 
identify a user location of the user from the plurality of locations; 
determine whether the user location matches the fault location; and 
in response to a determination that the user location matches the fault location, provide a graphical user on a user device of a user.

Meiron teaches 
identify a user location of the user from the plurality of locations ([page 33, line 3]: Reading physical location coordinates of the technician); 
determine whether the user location matches the fault location ([page 33, lines 3 – 4]: comparing them to coordinates stored in the system's equipment database); and 
in response to a determination that the user location matches the fault location, provide a graphical user interface to a user ([page 33, lines 10 – 11]: the maintenance protocol for the identified equipment is downloaded from the server repository to the smartglasses).

[page 10, lines 16 – 17])” based on the location of the technician and the equipment, improving the accuracy of the repair work, which can ”achieve better quality, longer life of the handled system and more satisfied customers ([page 1, lines 22 – 23])”. 

Regarding claim 2: Stewart in view of Meiron teaches the building management system of claim 1, as discussed above.
Stewart is silent with respect to wherein 
the fault notification system is configured to prevent the user from accessing information about the fault in response to a determination that the user location does not match the fault location.

Meiron teaches
the fault notification system is configured to prevent the user from accessing information about the fault in response to a determination that the user location does not match the fault location ([page 27, lines 7 – 8]: If GPS location is available, the list can also be sorted by proximity and alert the user if he is on-site).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron “to facilitate identification of various equipment parts ([page 10, lines 16 – 17])” based on [page 1, lines 22 – 23])”. 

Regarding claim 5: Stewart in view of Meiron teaches the building management system of claim 1, as discussed above, wherein the fault notification system is configured to generate a fault data object for the detected fault and include the fault location as an attribute of the fault data object (Stewart: [0083]:  identifying criteria may include a type, model, serial number, manufacturer, dealer, and so on associated with the equipment, and may also include a location of the equipment/sensor (a room, space, floor, building, or outside location, for example, where the equipment/sensor is located, and/or a geographic location))

Regarding claim 8: Stewart teaches a method for managing and controlling building equipment, comprising: 
 operating building equipment ([0061]: a heating, ventilation and air conditioning (HVAC) system 16) to provide data relating to operation of the building equipment ([0065]: various types of data are generated by the sensors associated with the HVAC system 16), the building equipment located in a plurality of locations ([0066]: data may be collected by the server 12 for processing from a plurality of HVAC systems); 
detecting a fault in the operation of the building equipment ([0046]: the server can monitor a plurality of HVAC systems for detecting and diagnosing faults in any one of the pieces of equipment in the plurality of HVAC systems) based on the data ([0065]: an electronic gathering device 44 configured to acquire data from any components associated with the system 16); 
identifying a fault location of the fault from the plurality of locations ([0083]: a location of the equipment/sensor (a room, space, floor, building, or outside location, for example, where the equipment/sensor is located, and/or a geographic location)); and
providing a graphical user interface ([0076]: diagnostic portals 251-254 display information received from server 12) on a user device of a user ([0049]: a user device 14, 15 operably connected to a heating, ventilation and air conditioning (HVAC) system 16); 
wherein the graphical user interface provides information relating to the fault ([0076]: dealer diagnostic portal 251 and local diagnostic portal 254 are initially configured to display low-level diagnostic data which would be of interest to service technician).

Stewart is silent with respect to a method comprising:
identifying a user location of the user from the plurality of locations; 
determining whether the user location matches the fault location; and 
in response to a determination that the user location matches the fault location, providing a graphical user interface on a user device of a user.

Meiron teaches 
[page 33, line 3]: Reading physical location coordinates of the technician); 
determining whether the user location matches the fault location ([page 33, lines 3 – 4]: comparing them to coordinates stored in the system's equipment database); and 
in response to a determination that the user location matches the fault location, providing a graphical user interface ([page 33, lines 10 – 11]: the maintenance protocol for the identified equipment is downloaded from the server repository to the smartglasses) on a user device of a user ([0049]: a user device 14, 15 operably connected to a heating, ventilation and air conditioning (HVAC) system 16).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron “to facilitate identification of various equipment parts ([page 10, lines 16 – 17])” based on the location of the technician and the equipment, improving the accuracy of the repair work, which can ”achieve better quality, longer life of the handled system and more satisfied customers ([page 1, lines 22 – 23])”. 

Regarding claim 9: Stewart in view of Meiron teaches the method of claim 8, as discussed above/
Stewart is silent with respect to further comprising
preventing the user from accessing information about the fault in response to a determination that the user location does not match the fault location.

Meiron teaches
preventing the user from accessing information about the fault in response to a determination that the user location does not match the fault location. ([page 27, lines 7 – 8]: If GPS location is available, the list can also be sorted by proximity and alert the user if he is on-site).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron “to facilitate identification of various equipment parts ([page 10, lines 16 – 17])” based on the location of the technician and the equipment, improving the accuracy of the repair work, which can ”achieve better quality, longer life of the handled system and more satisfied customers ([page 1, lines 22 – 23])”. 

Regarding claim 12: Stewart in view of Meiron teaches the method of claim 8, as discussed above, comprising generating a fault data object for the detected fault and including the fault location as an attribute of the fault data object (Stewart: [0083]:  identifying criteria may include a type, model, serial number, manufacturer, dealer, and so on associated with the equipment, and may also include a location of the equipment/sensor (a room, space, floor, building, or outside location, for example, where the equipment/sensor is located, and/or a geographic location)).

claim 21: Stewart in view of Meiron teaches the building management system of claim 1, as discussed above, wherein 
the building equipment are located in a plurality of building spaces (Stewart: [0083]: identifying criteria … may also include a location of the equipment/sensor (a room, space, floor, building, or outside location, for example, where the equipment/sensor is located, and/or a geographic location)) and the fault notification system is configured to:
	detect a plurality of faults in the operation of the building equipment based on the data (Stewart: [0046]: the server can monitor a plurality of HVAC systems for detecting and diagnosing faults in any one of the pieces of equipment in the plurality of HVAC systems);
		identify a plurality of building spaces within which the plurality of faults occurred (Stewart: [0084]: data from a number of sensors may be acquired by the remote server from different types of equipment and from different locations within the HVAC system).

Stewart is silent with respect to wherein:
the fault notification system is configured to:
		filter the plurality of faults by building space to identify a portion of the plurality of faults occurring within the building space; and
		update the graphical user interface to provide information relating to the portion of the plurality of faults occurring within the building space.


		filter the plurality of faults by building space to identify a portion of the plurality of faults occurring within the building space ([page 27, lines 1 – 2, 7 – 8]: The list is sorted according to the scheduler received from the server, thus the first protocol is supposed to be the first task the technician needs to perform … If GPS location is available, the list can also be sorted by proximity and alert the user if he is on-site); and
		update the graphical user interface to provide information relating to the portion of the plurality of faults occurring within the building space  ([page 27, lines 9 – 10]: Using all the above, the system can always select the right protocol for the user ).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron “to facilitate identification of various equipment parts ([page 10, lines 16 – 17])” based on the location of the technician and the equipment, improving the accuracy of the repair work, which can ”achieve better quality, longer life of the handled system and more satisfied customers ([page 1, lines 22 – 23])”. 


Claims 3, 4, 6, 7, 10, 11, and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Meiron in view of Sklarski et al., US 2013/0282805 (hereinafter 'Sklarski').

Regarding claim 3: Stewart in view of Meiron teaches the building management system of claim 1, as discussed above.
Stewart is silent with respect to wherein the fault notification system is configured to verify the user location by: 
receiving GPS coordinates of a user device from the user device, the GPS coordinates generated by a GPS chip of the user device; 
receiving an IP address of the user device; 
accessing a look-up table that associates a set of IP addresses with the GPS coordinates of the user device; and
determining whether the IP address of the user device is included in the set of IP addresses with the GPS coordinates of the user device.

Meiron teaches 
receiving coordinates of a user device from the user device ([page 27, lines 7 – 8]: If GPS location is available, the list can also be sorted by proximity and alert the user if he is on-site), the GPS coordinates generated by a GPS chip of the user device ([page 2, lines 10 – 11, 20 – 22]: computer-generated sensory input such as text, image, sound, video, graphics or GPS data … elements which often include a camera and MEMS sensors such as accelerometer, GPS, and solid state compass).

[page 10, lines 16 – 17])” based on the location of the technician and the equipment, improving the accuracy of the repair work, which can ”achieve better quality, longer life of the handled system and more satisfied customers ([page 1, lines 22 – 23])”. 

Sklarski teaches a system configured to verify the user location by:
receiving GPS coordinates ([0041]: the third computer system 106 can be configured to transmit its location, for example, using a GPS device installed in the third computer system 106);
receiving an IP address of the user device ([0041]: based on an Internet Protocol (IP) address of the third computer system 106 or an address of a router through which data is transmitted to the third computer system); 
accessing a look-up table that associates a set of IP addresses with the GPS coordinates of the user device ([0041]: system 100 can obtain the geographic location based on an Internet Protocol (IP) address of the third computer system 106); and
determining whether the IP address of the user device is included in the set of IP addresses with the GPS coordinates of the user device ([0041]: the central computer system 100 can determine that the geographic location of the third computer system 106 is the location of the first user).



Regarding claim 4: Stewart in view of Meiron teaches the building management system of claim 1, as discussed above.
Stewart in view of Meiron is silent with respect to wherein the fault notification system is configured to 
determine whether the user is authorized to access fault notifications for the fault location.

Sklarski teaches a system that includes:
determine whether the user is authorized to access fault notifications for the fault location ([0031]: the central entity can provide the user with authorizing information … which the user can use to access the central computer system 100 using any user computer system).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron in view of Sklarski to enable using a login and password to access the system, in order to provide secure access to the system, if that were of interest. 

claim 6: Stewart in view of Meiron teaches the building management system of claim 1, as discussed above, wherein: 
the plurality of locations comprises a plurality of buildings (Stewart: [0066]: data may be collected by the server 12 for processing from a plurality of HVAC systems); and
determining that the coordinates of the user device are within a first building of the plurality of buildings (Stewart: [0083]: identifying criteria may include a type, model, serial number, manufacturer, dealer, and so on associated with the equipment, and may also include a location of the equipment/sensor (a room, space, floor, building, or outside location, for example, where the equipment/sensor is located, and/or a geographic location)).

Stewart is silent with respect to 
the fault notification system is configured to identify the user location of the user from the plurality of locations by: 
		receiving GPS coordinates of a user device from the user device, the GPS coordinates generated by a GPS chip of the user device; and
		determining the GPS coordinates of the user device.

Meiron teaches 
receiving coordinates of a user device from the user device ([page 27, lines 7 – 8]: If GPS location is available, the list can also be sorted by proximity and alert the user if he is on-site)), the GPS coordinates generated by a GPS chip of the user [page 51, lines 9 – 11]: The technician may query the server for historical data which is related to the specific equipment and to similar equipments on other sites. Search query can be influenced by his current location (GPS)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron “to facilitate identification of various equipment parts ([page 10, lines 16 – 17])” based on the location of the technician and the equipment, improving the accuracy of the repair work, which can ”achieve better quality, longer life of the handled system and more satisfied customers ([page 1, lines 22 – 23])”. 

Sklarski teaches a system configured to verify the user location by:
receiving GPS coordinates ([0041]: the third computer system 106 can be configured to transmit its location, for example, using a GPS device installed in the third computer system 106), which the Examiner interprets as also equivalent to determining the GPS coordinates of the user device.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron in view of Sklarski to enable acquiring location information from a commonly available GPS device, as known in the art. 

claim 7: Stewart in view of Meiron teaches the building management system of claim 6, as discussed above.
Stewart in view of Meiron is silent with respect to wherein the fault notification system is configured to: 
receive consent from the user to use a location of the user device; and 
cause a GPS chip of the user device to activate and provide the GPS coordinates to the fault notification system in response to receiving the consent from the user.

Sklarski teaches a system configured to: 
receive consent from the user to use a location of the user device ([0041]: When the first user uses the third computer system 106 to access the central computer system 100 and, in some situations, provides permission to track the location of the third computer system 106); and 
cause a GPS chip of the user device to activate and provide the GPS coordinates to the fault notification system in response to receiving the consent from the user ([0041]: then the central computer system 100 can determine that the geographic location of the third computer system 106 is the location of the first user).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron in view 

Regarding claim 10: Stewart in view of Meiron teaches the method of claim 8, as discussed above. 
Stewart is silent with respect to further comprising verifying the user location by: 
receiving GPS coordinates of a user device from the user device, the GPS coordinates generated by a GPS chip of the user device; 
receiving an IP address of the user device; 
accessing a look-up table that associates a set of IP addresses with the GPS coordinates of the user device; and
determining whether the IP address of the user device is included in the set of IP addresses with the GPS coordinates of the user device.

Meiron teaches 
receiving coordinates of a user device from the user device ([page 27, lines 7 – 8]: If GPS location is available, the list can also be sorted by proximity and alert the user if he is on-site), the GPS coordinates generated by a GPS chip of the user device ([page 2, lines 10 – 11, 20 – 22]: computer-generated sensory input such as text, image, sound, video, graphics or GPS data … elements which often include a camera and MEMS sensors such as accelerometer, GPS, and solid state compass).

[page 10, lines 16 – 17])” based on the location of the technician and the equipment, improving the accuracy of the repair work, which can ”achieve better quality, longer life of the handled system and more satisfied customers ([page 1, lines 22 – 23])”. 

Sklarski teaches a system configured to verify the user location by:
receiving GPS coordinates ([0041]: the third computer system 106 can be configured to transmit its location, for example, using a GPS device installed in the third computer system 106);
receiving an IP address of the user device ([0041]: based on an Internet Protocol (IP) address of the third computer system 106 or an address of a router through which data is transmitted to the third computer system); 
accessing a look-up table that associates a set of IP addresses with the GPS coordinates of the user device ([0041]: system 100 can obtain the geographic location based on an Internet Protocol (IP) address of the third computer system 106); and
determining whether the IP address of the user device is included in the set of IP addresses with the GPS coordinates of the user device ([0041]: the central computer system 100 can determine that the geographic location of the third computer system 106 is the location of the first user).



Regarding claim 11: Stewart in view of Meiron teaches the method of claim 8, as discussed above.
Stewart in view of Meiron is silent with respect to comprising 
determining whether the user is authorized to access fault notifications for the fault location.

Sklarski teaches a system that includes:
determining whether the user is authorized to access fault notifications for the fault location ([0031]: the central entity can provide the user with authorizing information … which the user can use to access the central computer system 100 using any user computer system).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron in view of Sklarski to enable using a login and password to access the system, in order to provide secure access to the system, if that were of interest. 

claim 13: Stewart in view of Meiron teaches the method of claim 8, as discussed above.
Stewart is silent with respect to wherein identifying a user location of the user from the plurality of locations comprises: 
receiving GPS coordinates of a user device from the user device, the GPS coordinates generated by a GPS chip of the user device;
determining that the GPS coordinates of the user device are within a present distance of the GPS coordinates of a first location of the plurality of locations.

Meiron teaches 
receiving coordinates of a user device from the user device ([page 27, lines 7 – 8]: If GPS location is available, the list can also be sorted by proximity and alert the user if he is on-site), the GPS coordinates generated by a GPS chip of the user device  ([page 2, lines 10 – 11, 20 – 22]: computer-generated sensory input such as text, image, sound, video, graphics or GPS data … elements which often include a camera and MEMS sensors such as accelerometer, GPS, and solid state compass). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron “to facilitate identification of various equipment parts ([page 10, lines 16 – 17])” based on the location of the technician and the equipment, improving the accuracy of the repair [page 1, lines 22 – 23])”. 

Sklarski teaches a system configured to verify the user location by:
receiving GPS coordinates ([0041]: the third computer system 106 can be configured to transmit its location, for example, using a GPS device installed in the third computer system 106), which the Examiner interprets as also equivalent to determining the GPS coordinates of the user device.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron in view of Sklarski to enable acquiring location information from a commonly available GPS device, as known in the art. 

Regarding claim 14: Stewart in view of Meiron teaches the method of claim 13, as discussed above.
Stewart in view of Meiron is silent with respect to further comprising: 
	 receiving consent from the user to use the location of the user device; and 
causing a GPS chip of the user device to activate and provide the GPS coordinates in response to receiving the consent from the user.

Sklarski teaches a system configured to: 
[0041]: When the first user uses the third computer system 106 to access the central computer system 100 and, in some situations, provides permission to track the location of the third computer system 106); and 
causing a GPS chip of the user device to activate and provide the GPS coordinates in response to receiving the consent from the user ([0041]: then the central computer system 100 can determine that the geographic location of the third computer system 106 is the location of the first user).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron in view of Sklarski to enable acquiring location information from a commonly available GPS device, as known in the art. 

Regarding claim 15: Stewart teaches a building management system comprising: 
building equipment ([0061]: a heating, ventilation and air conditioning (HVAC) system 16) located in a plurality of locations ([0066]: data may be collected by the server 12 for processing from a plurality of HVAC systems) and configured to provide data relating to operation of the building equipment ([0065]: various types of data are generated by the sensors associated with the HVAC system 16); and
a fault notification system ([0089]: fault notification, is then generated at 108) configured to: 
[0065]: an electronic gathering device 44 configured to acquire data from any components associated with the system 16);
	detect a plurality of faults in the operation of the building equipment based on the data ([0046]: the server can monitor a plurality of HVAC systems for detecting and diagnosing faults in any one of the pieces of equipment in the plurality of HVAC systems); 
		identify, for each of the plurality of faults, a fault location from the plurality of locations ([0083]: a location of the equipment/sensor (a room, space, floor, building, or outside location, for example, where the equipment/sensor is located, and/or a geographic location)); and
	provide the graphical user interface to the user device ([0076]: diagnostic portals 251-254 display information received from server 12).

Stewart is silent with respect to a fault notification system configured to:
	identify a user location of a user device from the plurality of locations by causing a GPS chip of the user device to activate and provide the user location to the fault notification circuit; 
	identify a set of faults from the plurality of faults for which the fault location matches the user location; and
	generate a graphical user interface that identifies each fault of the set of faults.

Meiron teaches 
[page 33, line 3]: Reading physical location coordinates of the technician); 
identify a set of faults from the plurality of faults for which the fault location matches the user location ([page 27, lines 1 – 2, 7 – 8]: The list is sorted according to the scheduler received from the server, thus the first protocol is supposed to be the first task the technician needs to perform … If GPS location is available, the list can also be sorted by proximity and alert the user if he is on-site); and
	generate a graphical user interface that identifies each fault of the set of faults ([page 27, lines 9 – 10]: Using all the above, the system can always select the right protocol for the user ).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron “to facilitate identification of various equipment parts ([page 10, lines 16 – 17])” based on the location of the technician and the equipment, improving the accuracy of the repair work, which can ”achieve better quality, longer life of the handled system and more satisfied customers ([page 1, lines 22 – 23])”. 

Sklarski teaches 
causing a GPS chip of the user device to activate and provide the user location ([0041]: the third computer system 106 can be configured to transmit its location, for example, using a GPS device installed in the third computer system 106).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron in view of Sklarski to enable acquiring location information from a commonly available GPS device, as known in the art. 

Regarding claim 16: Stewart in view of Meiron in view of Sklarski teaches the building management system of claim 15, as discussed above.
Stewart is silent with respect to wherein 
the graphical user interface comprises a list of the faults from the set of faults, the list organized based on a priority of each fault.

Meiron teaches
the graphical user interface comprises a list of the faults from the set of faults, the list organized based on a priority of each fault ([page 27, lines 2 – 3]: The list is sorted according to the scheduler received from the server, thus the first protocol is supposed to be the first task the technician needs to perform).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron “to facilitate identification of various equipment parts ([page 10, lines 16 – 17])” based on the location of the technician and the equipment, improving the accuracy of the repair [page 1, lines 22 – 23])”. 

Regarding claim 17: Stewart in view of Meiron in view of Sklarski teaches the building management system of claim 15, as discussed above, wherein the graphical user interface includes a list of each of the plurality of faults, the set of faults for which the user location matches the fault location positioned at a top of the list (Stewart: [0082]: In various embodiments in accordance with the present disclosure, a prioritized list of possible faults and/or causes may be generated based on the data received).

Regarding claim 18: Stewart in view of Meiron in view of Sklarski teaches the building management system of claim 15, as discussed above, wherein: 
the plurality of locations comprises a plurality of buildings (Stewart: [0066]: data may be collected by the server 12 for processing from a plurality of HVAC systems);  and 
the building equipment is operable to affect variable states or conditions of the plurality of buildings (Stewart: [0062]: Additional equipment in the HVAC system 16 may include, but is not limited to, furnaces and heating equipment, air conditioners, filters, air purifiers, ventilation equipment, chillers, pumps, and air handlers.).

claim 19: Stewart in view of Meiron in view of Sklarski teaches the building management system of claim 17, as discussed above, wherein the building equipment comprises HVAC equipment (Stewart: [0061]: a heating, ventilation and air conditioning (HVAC) system 16).

Regarding claim 20: Stewart in view of Meiron in view of Sklarski teaches the building management system of claim 15, as discussed above.
Stewart in view of Meiron is silent with respect to wherein the fault notification system is configured to: 
receive a security token from the user device; and 
in response to receiving the security token, allow the user to access the graphical user interface.

Sklarski teaches a system that includes:
receive a security token from the user device ([0031]: the central entity can provide the user with authorizing information); and 
in response to receiving the security token, allow the user to access the graphical user interface ([0031]: which the user can use to access the central computer system 100 using any user computer system).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Stewart in view of Meiron in view . 


Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1 and 8 have been fully considered and resolve the issue of indefiniteness.  The rejection of 24 November 2020 has been withdrawn. 

Applicant’s amendments with respect to claims 3, 6, 10, and 13 have been fully considered and resolve the issue of missing elements.  The rejection of 24 November 2020 has been withdrawn. 

35 USC §103 
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 10): Stewart and Meiron relate to systems that operate with locations of equipment, not locations of faults. Tracking locations of faults helps a user understand the issues associated with their surroundings. However, locations of equipment may not be the same locations as locations of faults associated with the equipment. For example, an air handler unit may be located on the roof of a building but a fault caused by the air handler unit may be associated with a temperature in a particular zone of a building controlled by the air handler unit. Therefore, tracking locations of faults provides a granular perspective of issues associated with locations than tracking locations of equipment.
Examiner submits that the instant specification does provide a special definition of the word “location” or the term “fault location”.  Merriam-Webster defines “location” as “a position or site occupied or available for occupancy or marked by some distinguishing feature”.  The element/step “identify a fault location of the fault from the plurality of locations” applies to any location that a fault could occur, including the equipment.  Therefore, using a broadest reasonable interpretation, Stewart’s teaching of “a location of the equipment/sensor (a room, space, floor, building, or outside location, for example, where the equipment/sensor is located ([0083])” is equivalent to the claimed “identify a fault location of the fault from the plurality of locations”.
	Applicant argues (see page 11): However, "a location of the equipment/sensor" (Stewart, paragraph [0083]) is not a system that operates to "identify a fault location of the fault from the plurality of locations." (claim 1, emphasis added). The system of claim 1 tracks locations of faults. This is important because the locations of equipment and faults may be different. For example, a location of a fault caused by a piece of equipment may be separate from the location of the piece of equipment.
Examiner submits that there is no limitation in the claims that contains the location of faults to locations other than the equipment.  The claim states, as quoted by applicant, “identify a fault location of the fault from the plurality of locations.”  Applicant 
	Applicant argues (see pages 11 – 12): Because the system of Stewart receives the identifying criteria, the system of Stewart never identifies "a fault location of the fault from the plurality of locations.” … the system of Stewart never needs to make any identification. Furthermore, because Stewart is only concerned with tracking the locations of equipment, there would be no reason to make any identification of the location of a fault which may be important when the location of a fault and the location of equipment associated with the fault are different.
Examiner submits, as discussed above, that the instant claims do not require that the location of the fault be different from the location of the equipment.  In the case of a fault at the equipment, Stewart teaches the identification of the location of the fault, as it is equivalent to the location of the equipment.  Further, Stewart teaches collecting “location information (a room, space, floor, building, or outside location, for example, where the sensor is located”.  Stewart teaches that these sensors include “occupancy, 
Applicant argues (see page 12): equipment locations are not fault locations. Faults can be located in the same or a different location as associated equipment. Therefore "[r]eading physical location coordinates of the technician and comparing them to coordinates stored in the system's equipment database" so that "the equipment is identified by the application" (Meiron, page 33 lines 1-4, emphasis added) is not a system that operates to "determine whether the user location matches the fault location."
Examiner submits, as discussed above, that the instant claims do not require that the location of the fault be different from the location of the equipment.   Meiron’s teaching of an augmented reality display system that determines the location of the user matching a desired location, therefore, is capable of identifying faults locations as in the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Brent A. Fairbanks/Examiner, Art Unit 2862